                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION


UNITED STATES OF AMERICA                  )                DOCKET NO. 5:20-cr-88-KDB
                                          )
            v.                            )
                                          )
                                          )               GOVERNMENT’S EXHIBIT LIST
MICHAEL SCOTT HOOVER                      )
__________________________________________)


        NOW COMES the United States of America, by and through William T. Stetzer, Acting
United States Attorney for the Western District of North Carolina, and files its exhibit list in this
case. The government reserves the right to add additional exhibits than those listed herein as may
be referred to in the government’s case file or as they may come to the attention of the government
subsequent to the preparation of this list. The government further reserves the right to withdraw
any exhibits listed herein at trial or prior thereto.



   EX.                            ITEM                             ID’D      REC’D       WITNESS

    1       Apple iPhone 7 plus

    2       Apple manufacture and shipping data record

    3       Extraction report from defendant’s iPhone – MV2

    3a      IMG_0789.mov

    3b      5B25B5E1-E5B3-46FF-AD35-
            FB1A5D2A3AC7.mov

    3c      IMG_0788.jpg

    3d      IMG_0784.heic

    3e      IMG_0790.heic

    4       Extraction report from defendant’s iPhone – MV1

    4a      IMG_7954.mov

    4b      IMG_7958.mov

                                                 1

         Case 5:20-cr-00088-KDB-DSC Document 30 Filed 04/21/21 Page 1 of 3
EX.                           ITEM                        ID’D   REC’D   WITNESS

4c      IMG_7953.jpg

4d      IMG_7955.jpg

4e      IMG_7956.jpg

4f      IMG_7957.jpg

4g      Image #2 on extraction report

4h      Image #7 on extraction report

4i      Image #8 on extraction report

4j      Image #9 on extraction report

4k      Image #10 on extraction report

4l      IMG_7951.heic

4m      IMG_9077.mov

4n      IMG_9068.mov

4o      IMG_9068.heic

4p      Image #3 on extraction report

4q      Image #5 on extraction report

4r      Image #4 on extraction report

4s      Image #6 on extraction report

4t      7B377160-E6FB-4E4B-A820-
        2EEB9555EAD8.jpeg

 5      Extraction report from defendant’s iPhone –
        Search Terms

 6      Disc – partial data extraction from defendant’s
        iPhone

 7      902(11) Apple



                                            2

     Case 5:20-cr-00088-KDB-DSC Document 30 Filed 04/21/21 Page 2 of 3
EX.                             ITEM                           ID’D     REC’D      WITNESS




      Respectfully submitted this 21st day of April, 2021.

                                           WILLIAM T. STETZER
                                           ACTING UNITED STATES ATTORNEY

                                            s/ Stephanie L. Spaugh
                                            Special Assistant United States Attorney
                                            NC Bar Number: 47877
                                            United States Attorney’s Office
                                            227 West Trade Street, Suite 1650
                                            Charlotte, North Carolina 28202
                                            Telephone: (704) 344-6222
                                            Stephanie.spaugh@usdoj.gov

                                            s/ Cortney S. Randall
                                            Assistant United States Attorney
                                            NC Bar Number: 31510
                                            Attorney for the United States
                                            United States Attorney’s Office
                                            227 West Trade Street, Suite 1650
                                            Charlotte, North Carolina 28202
                                            Telephone: 704.344.6222
                                            Fax: 704.344.6629
                                            cortney.randall@usdoj.gov




                                              3

  Case 5:20-cr-00088-KDB-DSC Document 30 Filed 04/21/21 Page 3 of 3
